DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 5/18/2022, in reply to the Office Action mailed 2/18/2022, is acknowledged and has been entered.  Claim 1 has been amended.  Claims 1-7, 10-18 and 24 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.  New grounds for rejection are set forth herein, necessitated by claim amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10, 13-15, 17 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaveness et al. (US 6,051,207), for reasons set forth in the previous Office Action.
Response to arguments
Applicant argues that Klaveness et al. do not teach that the microbubbles include propylene glycol as an edge-activator that is incorporated between the lipids of the membrane or a membrane stiffener, which is incorporated on an outer surface of the membrane.  Applicant asserts that is not inherent that cited Example 5 would result in propylene glycol being incorporated between the lipids of the membrane or that glycerol would be incorporated on an outer surface of the membrane. The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.  Applicant further argues that in the present case, cited Example 5 first synthesizes 4'-[3,4-dimethyl-5-isoxazolyl)sulfamoyl] succinanilic acid, which is then used to synthesize a lipopeptide functionalized with sulfisoxazole, col. 54, line 30-col. 55, line 40. Then, gas-filled microbubbles comprising the lipopeptide functionalized with sulfisoxazole are prepared by adding a solution of 1.4%/2.4% glycerol (1.0 ml) to a mixture of DSPS and the lipopeptide functionalized with sulfisoxazole, which was then sonicated, heated, and cooled, col. 55, line 41-col. 56, line 36. However, Klaveness et al. use a subsequent washing step, col. 55, line 49-col. 56, line 26-28, which those skilled in the art would recognize results in the propylene glycol and glycerol being separated and removed from the bubbles, see Dugstad et al. at col. 9, lines 15-31. Additionally, Klaveness et al. refer to dispersions and suspensions of microbubbles in aqueous media, col. 30, lines 32-34; col. 54, lines 15-28, in contrast to the present specification, which teaches that the lipids are dissolved in propylene glycol to produce a lipid-propylene glycol solution, followed by addition of a glycerol and phosphate buffered solution, Paragraphs [0105-0106].
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that at least prior to the washing step the methods of Klaveness are consistent with those of the instant methods including mixing lipids with propylene glycol, glycerol, sonication and flushing the headspace of a vial with gas.  While Klaveness does not specifically recite the roles of propylene glycol and glycerol as edge activator and membrane stiffener, respectively, see MPEP 2112.01.   “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.
	

Claim(s) 1-3, 10, 17 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dugstad et al. (US 6,217,850), for reasons set forth in the previous Office Action.  
Response to arguments
Applicant argues that Dugstad et al. do not teach that the microbubbles therein include propylene glycol as an edge-activator that is incorporated between the lipids of the membrane or a membrane stiffener, which is incorporated on an outer surface of the membrane.  Applicant asserts that it is not inherent that the propylene glycol is incorporated between lipids of the membrane and enhances flexibility of the microbubbles therein or that glycerol is incorporated on an outer surface of the membrane and enhances the membrane's resistance to tearing. Instead, Dugstad et al. teach that the dispersions produced in step i) may be subjected to one or more washing steps prior to lyophilisation step il) in order to separate and remove additives such as viscosity enhancers and solubility aids, i.e., glycerol and propylene glycol, col. 9, lines 15-21. Dugstad et al. note that the ability to remove additives in this way and also to obtain microbubble dispersions with a particularly narrow size distribution is an important advantage of the invention therein.  Applicant argues that Dugstad et al. teach that glycerol and propylene glycol are only used as additives that may be added as viscosity enhancers and/or solubility aids for the lipid and are subsequently removed, Dugstad et al. do not teach that the glycerol and/or propylene glycol are part of the membrane as in claim 1.
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that at least prior to the washing step the methods of Dugstad are consistent with those of the instant methods including mixing lipids with propylene glycol, glycerol, mixing/sonication and flushing the headspace of a vial with gas.  While Dugstad does not specifically recite the roles of propylene glycol and glycerol as edge activator and membrane stiffener, respectively, see MPEP 2112.01.   “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claims 1-7, 10-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Exner et al. (US 2014/0147390) in view of Basilion et al. (US 2018/0064831), in further view of Unger (US 5,922,304), for reasons set forth in the previous Office Action.
Response to arguments
Applicant argues that Exner et al. do not teach an edge-activator, which is propylene glycol and is incorporated between lipids of the membrane and enhances flexibility of the nanobubbles as in claim 1. Additionally, the cited Pluronics do not comprise propylene glycol asserted by the Office Action since the central repeating units of poly(oxypropylene) in Pluronic is flanked by poly(oxyethylene).  Applicant asserts that Basilion et al. do not correct the deficiencies of Exner et al. and is cited for teaching DBPC. However, Basilion et al., like Exner et al., teach the use of Pluronics, Paragraphs [0055-0057], which is not propylene glycol as in claim 1.  
Applicant’s arguments have been fully considered but are not found to be persuasive.  While Exner and Basilion do not teach incorporation of propylene glycol into the microbubble membrane, it would have been obvious to to provide propylene glycol:glycerol as the rehydrating solution prior to mixing in the methods of Exner when the teachings are taken in view of Unger. One would have been motivated to do so because Unger teaches that propylene glycol provides the advantage of additional stabilization by increasing surface tension. One would have had a reasonable expectation of success in doing so because Unger exemplifies microbubble formation including lipid compositions present in propylene glycol:glycerol prior at mixing, and therefore incorporating propylene glycol in the microbubbles, which is defined as an edge activator.  
Applicant argues that Unger does not correct the deficiencies of Exner et al. and Basilion et al. and discloses a method for preparing stabilized gas or gaseous precursor filled lipid based microspheres for use as a magnetic resonance imaging contrast medium, comprising the step of agitating an aqueous suspension of the lipid in the presence of a gas or gaseous precursor, resulting in gas or gaseous precursor filled microspheres.  Applicant asserts that Unger further teaches that in some instances auxiliary stabilizing compounds can be used in addition to the biocompatible lipids and polymers, col. 18, lines 26-33, and further explain that a biocompatible lipid and water or saline will often give a cloudy solution subsequent to autoclaving and that propylene glycol may be added to remove cloudiness by facilitating dispersion or dissolution of the lipid particles, col. 18, lines 45-54. Additionally, propylene glycol may also function as a thickening agent, which improves microsphere formation and stabilization by increasing the surface tension on the microsphere membrane or as an additional layer that coats the membrane of the microsphere, thus providing additional stabilization, col. 18, lines 53-61. However, the present claims recite that the membrane stiffener, is incorporated on the outer surface of the membrane while the propylene glycol is incorporated between the lipids of the membrane.  Applicant argues that it is not inherent that the propylene glycol is incorporated between lipids of the membrane and enhances flexibility of the microbubbles therein or that glycerol is incorporated on an outer surface of the membrane and enhances the membrane's resistance to tearing. In order to provide a prima facie case of obviousness, the Office Action must provide a basis in fact or technical reasoning to reasonably support the determination that the allegedly inherent characteristics In the present case, the Office Action relies upon the teachings in Unger that propylene glycol may serve as thickening agent and also cites to the disclosures of the preparation of gas filled microspheres wherein an aqueous suspension of 5 mg/ml of DPPC in a buffer prepared from 8 parts normal saline with 1 part glycerol and 1 part propylene glycol, col. 39, lines 32-45, and a 5 mg/ml solution of 77.5 mol% DPPC, 12.5 mol%, and 10 mol% of DPPE-PEG in 8:1:1 volume ratio of normal saline:glycerol:propylene glycol in Example 10, col. 42, lines 50-57. However, the cited teaching of propylene glycol as a thickener agent is merely one of several possible functions of propylene glycol as an auxiliary stabilizing compound, including coating the membrane, col. 18, lines 53-61, and none of these functions involve incorporation between the lipids of the membrane. Furthermore, Figures 4 and 6 do not show the incorporation of propylene glycol into the microbubbles and Example 13 describes normal saline:glycerol:propylene glycol as a diluent, col. 48, lines 25-29.  By contrast, the present specification teaches that the lipids are dissolved in propylene glycol to produce a lipid-propylene glycol solution, followed by addition of a glycerol and phosphate buffered solution, Paragraphs [0105-0106]. Given that Unger merely provides that propylene glycol "may" serve several possible functions none of which involves the incorporation of propylene glycol in between the lipids of the membrane and uses a mixture of normal saline:glycerol:propylene glycol, it is not inherent that that the propylene glycol would be incorporated between the lipids as in the present invention.
Applicant’s arguments have been fully considered but are not found to be persuasive.  Unger’s methods are consistent with those of the instant methods including mixing lipids with propylene glycol, glycerol, mixing/sonication and combining with gas.  While Unger does not specifically recite the roles of propylene glycol and glycerol as edge activator and membrane stiffener, respectively, see MPEP 2112.01.   “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.
Applicant further argues that with regard to claim 11, Exner et al. and Basilion et al. both use poloxamers/Pluronics to increase nanobubble stability and are taught to allow the nanobubble size to be tailored to as small as about 50 nm, Exner et al. at Paragraph [0047-0048, 0053]; Basilion et al. at Paragraphs [0050-0051].  As such, those skilled in the art would not modify Exner et al./Basilion et al. to no longer include poloxamers/Pluronics because it would be expected to result in larger and less stable nanobubbles. 
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that Unger also teaches nano-sized bubbles, for example that his microspheres can be “appreciably under a micron, even under 100 nm diameter” (column 9-10).

Claims 1-7, 10-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Exner et al. (US 2014/0147390) in view of Walovitch et al. (US 2007/0269381), in further view of Unger (US 5,922,304), for reasons set forth in the previous Office Action.
Response to arguments
Applicant argues that Exner et al. do not teach an edge-activator, which is propylene glycol and is incorporated between lipids of the membrane and enhances flexibility of the nanobubbles as in claim 1. Additionally, the cited Pluronics do not comprise propylene glycol asserted by the Office Action since the central repeating units of poly(oxypropylene) in Pluronic is flanked by poly(oxyethylene).  Applicant asserts that Walovitch et al. do not correct the deficiencies of Exner et al. and disclose microparticles having provide significantly enhanced images of long duration, the microparticles containing a polymer, a lipid, and a perfluorocarbon gas.  While DBPC is among the preferred phospholipids in Paragraph [0056], Walovitch et al. further teach that the microparticles therein contain 0.01 to 30 wt% of lipid, Paragraph [0020], and the most preferred microparticles are formed using poly(lactide-co-glycolide) with a lactide to glycolide ratio of 50:50 and the phospholipid DAPC in a ratio of 5 to 6.6 wt% (weight DAPC/weight polymer), Paragraphs [0021, 0077], which means the phospholipids in Walovitch et al. are present in significantly lower quantities than in Exner et al., where the lipids form the main component of the bubbles therein, Table 2. There is no indication that DBPC could also be used in the lipid-based bubbles of Exner et al.
Applicant’s arguments have been fully considered but are not found to be persuasive.  While Exner and Walovitch do not teach incorporation of propylene glycol into the microbubble membrane, it would have been obvious to to provide propylene glycol:glycerol as the rehydrating solution prior to mixing in the methods of Exner when the teachings are taken in view of Unger. One would have been motivated to do so because Unger teaches that propylene glycol provides the advantage of additional stabilization by increasing surface tension. One would have had a reasonable expectation of success in doing so because Unger exemplifies microbubble formation including lipid compositions present in propylene glycol:glycerol prior at mixing, and therefore incorporating propylene glycol in the microbubbles, which is defined as an edge activator.  With regard to the amount of lipid and incorporation of poly(lactide-co-glycolide) in Walovitch, see MPEP 2123, patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  It would have been obvious to substitute one phospholipid for another in preparation of functional microbubbles.
Applicant further argues that Unger does not correct the deficiencies of Exner et al. and Walovitch et al. and discloses a method for preparing stabilized gas or gaseous precursor filled lipid based microspheres for use as a magnetic resonance imaging contrast medium, comprising the step of agitating an aqueous suspension of the lipid in the presence of a gas. Unger further teaches that in some instances auxiliary stabilizing compounds can be used in addition to the biocompatible lipids and polymers, col. 18, lines 26-33, and further explain that a biocompatible lipid and water or saline will often give a cloudy solution subsequent to autoclaving and that propylene glycol may be added to remove cloudiness by facilitating dispersion or dissolution of the lipid particles, col. 18, lines 45-54. Additionally, propylene glycol may also function as a thickening agent, which improves microsphere formation and stabilization by increasing the surface tension on the microsphere membrane or as an additional layer that coats the membrane of the microsphere, thus providing additional stabilization, col. 18, lines 53-61. However, the present claims recite that the membrane stiffener, is incorporated on the outer surface of the membrane while the propylene glycol is incorporated between the lipids of the membrane.  Applicant argues that it is not inherent that the propylene glycol is incorporated between lipids of the membrane and enhances flexibility of the microbubbles therein or that glycerol is incorporated on an outer surface of the membrane and enhances the membrane's resistance to tearing. In order to provide a prima facie case of obviousness, the Office Action must provide a basis in fact or technical reasoning to reasonably support the determination that the allegedly inherent characteristics necessarily flows from the teachings of the applied reference. Applicant asserts that the Office Action relies upon the teachings in Unger that propylene glycol may serve as thickening agent and also cites to the disclosures of the preparation of gas filled microspheres wherein an aqueous suspension of 5 mg/ml of DPPC in a buffer prepared from 8 parts normal saline with 1 part glycerol and 1 part propylene glycol, col. 39, lines 32-45, and a 5 mg/ml solution of 77.5 mol% DPPC, 12.5 mol%, and 10 mol% of DPPE-PEG in 8:1:1 volume ratio of normal saline:glycerol:propylene glycol in Example 10, col. 42, lines 50-57. However, the cited teaching of propylene glycol as a thickener agent is merely one of several possible functions of propylene glycol as an auxiliary stabilizing compound, including coating the membrane, col. 18, lines 53-61, and none of these functions involve incorporation between the lipids of the membrane. Furthermore, Figures 4 and 6 do not show the incorporation of propylene glycol into the microbubbles and Example 13 describes normal saline:glycerol:propylene glycol as a diluent, col. 48, lines 25-29.  By contrast, the present specification teaches that the /ipids are dissolved in propylene glycol to produce a lipid-propylene glycol solution, followed by addition of a glycerol and phosphate buffered solution, Paragraphs [0105-0106]. Given that Unger merely provides that propylene glycol "may" serve several possible functions none of which involves the incorporation of propylene glycol in between the lipids of the membrane and uses a mixture of normal  saline:glycerol:propylene glycol, it is not inherent that that the propylene glycol would be incorporated between the lipids.

Applicant’s arguments have been fully considered but are not found to be persuasive.  Unger’s methods are consistent with those of the instant methods including mixing lipids with propylene glycol, glycerol, mixing/sonication and combining with gas.  While Unger does not specifically recite the roles of propylene glycol and glycerol as edge activator and membrane stiffener, respectively, see MPEP 2112.01.   “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.
	Applicant further argues that with regard to claim 11 that Exner et al. use poloxamers/Pluronics to increase nanobubble stability and are taught to allow the nanobubble size to be tailored to as small as about 50 nm, Exner et al. at Paragraph [0047-0048, 0053], while Walovitch et al. disclose microbubbles made of mostly poly(lactide-co-glycolide), Paragraph [0021]. Applicant asserts that one skilled in the art would not modify Exner et al. to no longer include poloxamers/Pluronics because it would be expected to result in larger and less stable nanobubbles.
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that Unger also teaches nanosized bubbles, for example that his microspheres can be “appreciably under a micron, even under 100 nm diameter” (column 9-10).

New Grounds of Rejection
Claim(s) 1, 4, 10, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland et al. (US 2018/0036437).
Holland discloses acoustically responsive stabilized microbubbles formulated with a phospholipid monolayer shell, an encapsulated bioactive gas, and an encapsulated perfluorocarbon gas of the formula CxFy in a volume ratio of from about 10:1 to about 1:10, wherein X is greater than or equal to 3, are disclosed. Also provided are methods for promoting localized vasodilation in a patient in need thereof by delivering the microbubbles (abstract).
Bioactive gas-loaded microbubble agents were developed that encapsulated 1) Nitric Oxide (NOMB), and 2) Xenon (XeMB). These agents were encapsulated by a phospholipid shell with a PEG coating. Briefly, DSPC (1, 2-distearoyl-sn-glycero-3-phosphocholine) and DSPE-PEG 2000 (1,2-distearoyl-sn-glycero-3-phosphoethanolamine-N-[methoxy(polyethylene glycol)-2000] were dissolved at a molar ratio of 9:1 chloroform and the solution was evaporated to form a thin film. The thin-film was dried overnight under vacuum using a lyophilizer. The film was rehydrated using a solution containing phosphate buffered saline:propylene glycol:glycerol (16:3:1), which resulted in a final lipid concentration of 1 mg/mL. This solution was sonicated in a bath sonicator for 45 minutes to obtain clear lipid dispersion. Glass vials (2-mL volume) were aliquoted with 1 mL of lipid dispersion, sealed using Teflon/ptfe caps and the headspace was evacuated using a laboratory vacuum. Either Nitric Oxide or Xenon (1 mL) was injected into the headspace of each vial. The vials were activated by high-shear mixing for 45 s using a Vialmix, which produced in a cloudy suspension containing microbubbles loaded with either bioactive gas.
it is desirable to incorporate target moieties into the phospholipid monolayer shell, in order to direct accumulation of the microbubbles at the target diseased section of vasculature. In such embodiments, the phospholipid monolayer shell is engineered to contain molecules that adhere to cells, which express disease-specific markers (e.g., amino acids) on the membrane. In this way, the microbubbles disclosed herein can be targeted to molecular components of disease by attaching specific target moieties to the surface of the phospholipid shell. Suitable target moieties include, but are not limited to, small-molecule ligands, peptides, proteins, and monoclonal antibodies (paragraph 0045).
Various cardiovascular diseases and conditions benefit from therapeutic treatment to promote vasodilation, including treatment of bacterial endocarditis, treatment of biofilm growth on an indwelling catheter or internal body surface (paragraph 0055).  Accordingly, the bioactive gas is interpreted to be within the scope of a biocidal agent as claimed.
Propylene glycol is defined as an edge activator (instant claim 1); glycerol is defined as a membrane stiffener (instant claim 10).  
It is noted that the synthetic methods of Holland are consistent with the synthetic method of the preparation of samples of the instant specification, accordingly it is interpreted that the microbubbles inherently have the structure claimed.  

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618